         Case 1:17-cv-81391-MBH Document 3 Filed 01/25/21 Page 1 of 1




         In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **           *
                                                *
  DEBORAH HILLIARD,                             *
                                                *
                      Plaintiff,
                                                *
                                                    Nos. 17-1839C; 17-81391C
              v.                                *
                                                    Filed: January 25, 2021
                                                *
  UNITED STATES,                                *
                                                *
                      Defendant.
                                                *
   * * * * * * * * * * * * * * * * **           *
                                  ORDER

        The court is in receipt of parties’ joint stipulation of dismissal with prejudice for
plaintiff Deborah Hilliard’s claims in the case Kiana Craddock Boone, et al. v. United
States, Case No. 17-1839C. The claims associated with the above-captioned plaintiff are,
hereby, SEVERED from the case of Kiana Craddock Boone, et al. v. United States, Case
No. 17-1839C, and shall be reorganized, for case management purposes, into the above-
captioned case, Deborah Hilliard v. United States, and assigned Case No. 17-81391C.
The court DISMISSES WITH PREJUDICE the claims of Deborah Hilliard. The Clerk’s
Office shall enter JUDGMENT consistent with this Order. Neither the dismissal of the
claims of the plaintiff herein nor the entry of judgment by the Clerk’s Office shall affect this
court’s jurisdiction over the remaining plaintiffs in the case of Kiana Craddock Boone, et
al. v. United States, Case No. 17-1839C.


       IT IS SO ORDERED.
                                                        s/Marian Blank Horn
                                                        MARIAN BLANK HORN
                                                                 Judge
